DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on November 18, 2020.  This action is made final.
Claims 1-4, 7-12, 15-20, 22, and 23 are amended.  Claims 5, 6, 13, 14, and 21 are cancelled.  Claims 1-4, 7-12, 15-20, 22, and 23 are pending for examination.  Claims 1, 9, and 17 are independent claims.  

Claim Objections
Claims 1, 9, and 17 as amended are objected to because the apparent amendments in the claims are not properly indicated as required by 37 CFR § 1.121.  For example, newly added claim limitations following the added phrase “by at least updating a priority of the selected alert rule” in representative Claim 1 are not underlined as required.  The amended claims are examined as Applicant apparently intended to amend, however, any misunderstandings related to Applicant’s failure to properly identify claim amendments are the responsibility of the Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-4, 7-12, 15-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gawlick, Ute, U.S. Patent Application 2011/0199214 A1 (published Aug. 18, 2011) (hereinafter “Gawlick”) in view of in view of Kahn et al., U.S. Patent 8,725,527 B1 (issued May 13, 2014) (hereinafter “Kahn”) and Campbell et al., U.S. Patent Application 2013/0096937 A1 (published Apr. 18, 2013) (hereinafter “Campbell”).
Regarding Claim 1, Gawlick teaches a computer-implemented method (e.g., Gawlick, Abstract and paras. 6, 8, and 17, describing a method for generating an alert within a medical alert system in which a user interface window is configured to allow a user to define alert values and related aspects) comprising:
Displaying, on a display, one or more alert rules (e.g., id., para. 16 and Figs. 6-31, describing and illustrating user interface windows of a medical alert application, and para. 68 and Fig. 15, describing and illustrating a user interface window comprising a dashboard space including an alert rule list with one or more alert rules);
Receiving a first user selection of a displayed alert rule (e.g., id., paras. 71 and 75 and Fig. 15, describing and illustrating each rule of the alert rule list including a modifier selector and describing receipt of an indication of a user selection of a modifier selector associated with an alert rule of the one or more alert rules);
In response to receiving the user selection, displaying, on the display, an alert modification interface corresponding to the selected alert rule, wherein the alert modification interface includes one or more conditions for triggering a communication of an alert to an entity (see, e.g., id., para. 75, describing user selection of a modifier selector of an alert rule causing presentation of an alert rule window that “allows the user to adjust the parameters associated with the alert rule”; paras. 76 and 86 and Fig. 17, describing and illustrating a user interface window comprising a new rule parameter list accessible from the dashboard space including the alert rule list, the parameter list including a test condition control allowing the user to define alert rule test conditions [indicating test conditions included in the parameters of an alert rule]; and paras. 62, 70, and 97, indicating alert rules triggered by parameters of the alert rules, including test conditions, being satisfied, a triggered alert rule resulting in actions to alert medical personnel; and see also, e.g., id., paras. 55-59 and Fig. 10, describing and illustrating a user interface for adjusting alert ranges [representing triggering conditions] of alert rules associated with a selected physiological characteristic);
Receiving at least one additional user selection indicative of a change to the one or more displayed conditions for triggering the communication of an alert to the entity (see, e.g., id., para. 75, describing the alert rule window as allowing the user to adjust the parameters associated with the alert rule and describing a modified alert rule [indicating receipt of a changed alert rule parameter] overriding another alert rule; paras. 76 and 86 and Fig. 17, indicating that test conditions are included in the parameters of an alert rule; and paras. 55-59 and Fig. 10, indicating that test conditions representing triggering conditions of an alert rule);
In response to receiving the at least one additional user selection, updating the selected alert rule by at least updating a priority of the selected alert rule (see, e.g., id., para. 75, indicating the user using the alert rule window to modify [update] the alert rule; paras. 76 and 78 and Fig. 17, describing and illustrating the parameter list of an alert rule as including a priority that may be edited among values such as such as “Guarded,” “Serious,” and “Critical” [which can be viewed as representing priority levels]; and paras. 62 and 66 and Fig. 13, describing and illustrating an alert description window associated with a triggered alert, the alert description window including a displayed priority value);
Receiving patient information from a plurality of different healthcare providers (see, e.g., id., paras. 20, 21, and 23 and Fig. 1, describing and illustrating the medical alert system as comprising various computing devices used to manage information associated with a patient, describing medical personnel using the computing devices to update a status of the patient, and describing patient monitoring by various electronic devices such that patient data is automatically or manually provided to the system, and para. 22, describing management of data related to the patient in multiple dimensions and from multiple sources without limitation.  Note that patient information provided by or in relationship to various personnel can be viewed as patient information from a plurality of different healthcare providers under a broadest reasonable interpretation standard);
Processing the patient information through a processing system where the alert rules are implemented (see, e.g., id., paras. 21 and 23 and Fig. ;
Identifying the patient from the patient information (see, e.g., id., paras. 19, 21, and 40-42, describing use of data mining in relationship to data associated with a patient in the database of the processing system to trigger and respond to alert rules [indicating identification of a patient in some form]);
Retrieving the selected alert rule and at least one other alert rule based on the patient information (see, e.g., id., para. 75 and Fig. 15, indicating user modification of a selected alert rule from among multiple alert rules of various types; paras. 76, 77, and 79 and Fig. 17, indicating alert rules as applicable to patients of certain groups or types; and paras. 70 and 85, indicating alert rules generated or triggered based on patient data changes or patient data evaluated periodically in relationship to satisfied conditions or criteria.  Under such arrangements as described, editing and implementation of multiple rules such that they are applicable to a particular patient of a certain group or type comprises retrieving a selected alert rule and another alert rule based on patient information);
Initiating the selected alert rule based on the priority of the selected alert rule (see, e.g., id., paras. 76 and 78 and Fig. 17, describing and illustrating the parameter list or generation conditions of an alert rule as including a priority; ;
Via the selected alert rule, generating the alert with an estimate for the entity (see, e.g., id., para. 75 and Fig. 15, indicating user modification of a selected alert rule; para. 42, describing alert rules that trigger calls to data mining models to apply predictions in real time by executing a prediction model; para. 99, describing one or more prediction alerts generated based on execution of a prediction alert rule; and para. 100, describing embodiments in which prediction alerts include a time value, a description, and a probability of occurrence [the information representing an estimate in some form]); and
Automatically communicating the alert to the entity (see, e.g. id., paras. 99-107 and Figs. 23-25, describing and illustrating presentation of prediction alert information to a user in relationship to a prediction alert rule).
However, Gawlick is silent regarding the method wherein the entity (to which an alert is communicated) is a patient such that the alert is to the patient and regarding generating the alert with an estimate for the patient.
Kahn teaches a computer-implemented method (e.g., Kahn, Abstract, describing a method for providing an interactive interface to user health data), comprising triggering a communication of an alert to a patient, generating the alert with an estimate for the patient, and automatically communicating the alert to the patient (see, e.g., id., col. 1, lines 56-63, describing a method for a user interface 
Gawlick and Kahn are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for updating alert rules including conditions for triggering communication of an alert to an entity and with teachings directed toward applications in healthcare settings.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gawlick and Kahn and implement a method in which a communication of an alert to a patient is triggered, the alert is generated with an estimate for the patient, and the alert is automatically communicated to the patient in order to provide relevant notifications to a user of his or her own medical data (see, e.g.
However, Gawlick as modified by Kahn is silent regarding identifying contact information of the patient and a healthcare plan of the patient from the patient information, retrieving the selected alert rule and the at least one other alert rule based on the healthcare plan of the patient, and displaying an estimate of a cost associated with a procedure that the patient has selected based in part on the healthcare plan of the patient.
Campbell teaches a computer-implemented method (e.g., Campbell, Abstract and para. 5, describing a methods and apparatus for a medical provider's knowledge base and interaction website), comprising: identifying contact information of a patient (see, e.g., id., paras. 145 and 195, indicating contact information of a patient identified by a system) and a healthcare plan of the patient from patient information, retrieving rules based on the healthcare plan of the patient, and displaying an estimate of a cost associated with a procedure that the patient has selected based in part on the healthcare plan of the patient (see, e.g., id., para. 137, describing an embodiment in which a comparison wizard refers to a database and provides estimated cost comparison to a consumer for a procedure and cross comparisons of costs for a procedure between existing providers, describing the comparison wizard as referencing the database to personalize cost and quality information for a specific user’s needs and insurance, describing the comparison wizard as referencing the database to show users what their personalized cost for that service would be based on where they are in their plan today, and providing an example in which a user’s cost for a particular health care service will be a function of what the negotiated rate is, what the user’s employer or insurer pays for that health care service, 
Campbell is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for communication of information to a patient.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gawlick, Kahn, and Campbell and implement a method in which contact information of a patient and a healthcare plan of the patient are identified from patient information, rules based on the healthcare plan of the patient are retrieved, and an estimate of a cost associated with a procedure that the patient has selected is displayed based in part on the healthcare plan of the patient in order to improve the consumer experience of a patient relative to a health care provider (see, e.g., Campbell, paras. 39, 41, 137; and in view of the value of presentation of relevant health care cost information well known in the art).  
Regarding Claim 2, Gawlick as modified by Kahn and Campbell teaches the method of Claim 1, wherein the alert modification interface further comprises at least one variable element configured to permit a user to modify information provided in the communication of the alert to the patient (see, e.g., Gawlick, para. 75, describing the alert rule window as allowing the user to adjust the parameters associated with the alert rule; paras. 76, 78, and 81 and Fig. 17, describing and illustrating the parameter list of an alert rule as including a priority that may be edited using a drop down selector box user interface control and a description that may be edited using a text box user interface control; para. 81 and Fig. 13, describing a value entered using the description control as corresponding to a text field indicated by an 
Regarding Claim 3, Gawlick as modified by Kahn and Campbell teaches the method of Claim 1, wherein receiving the at least one additional user selection indicative of a change to the one or more displayed conditions further comprises: receiving at least one property associated with a value; and generating the value within the communication of the alert to the patient (see, e.g., Gawlick, para. 75, describing the alert rule window as allowing the user to adjust the parameters associated with the alert rule; paras. 76 and 78 and Fig. 17, describing and illustrating the parameter list of an alert rule as including a test condition control that may be used to define alert rule test conditions, such as relative to a certain a physiological characteristic indicator, using a text box and including a priority that may be edited among values such as such as “Guarded,” “Serious,” and “Critical” using a drop down selector box user interface control; paras. 62 and 66 and Fig. 13, describing and illustrating an alert description window associated with a triggered alert, the alert description window including a displayed priority value; and paras. 91, 92, and 97 and Fig. 21, describing and illustrating a complex alert description window associated with a triggered complex alert, the complex alert description window including displayed causes including priority values and designated physiological characteristic indicators).
Regarding Claim 4, Gawlick as modified by Kahn and Campbell teaches the method of Claim 1, further comprising: determining whether a calculation request matches the one or more conditions for triggering the communication, wherein in response to a determination that the calculation request matches the one or more conditions for triggering the communication, including the alert in the communication to the patient; and in response to a determination that a calculation request does not match the one or more conditions for triggering the communication, forgoing including the alert in the communication to the patient (see, e.g., Gawlick, para. 62, describing one or more alerts generated based on execution of an alert rule triggered based on receipt of a measured value of a physiological characteristic [which can be viewed as representing or comprising a calculation request] and providing an example in which an applicable alert rule is identified by comparing a characteristic indicator of the measured value to the physiological characteristic indicator associated with the alert rule such that, if the alert rule is applied and the received measured value of the physiological characteristic satisfies the alert rule, the alert is generated and listed in an alert status window.  Under such an arrangement, alerts of matching alert rules are included in the alert status window while alerts of alert rules that do not match are not included).
Regarding Claim 7, Gawlick as modified by Kahn and Campbell teaches the method of Claim 1, wherein displaying the plurality of alert rules further comprises: displaying, on the display, a preview of a communication of the alert to the patient, wherein the preview of the communication of the alert to the patient corresponds to the selected alert rule (see, e.g., Gawlick, paras. 71 and 75 and Fig. 15, describing and illustrating each rule of the alert rule list including a description and describing user selection of a modifier selector associated with an alert 
Regarding Claim 8, Gawlick as modified by Kahn and Campbell teaches the method of Claim 1, further comprising: at a first time, in response to receiving a request for a first communication of a first type, evaluating the plurality of alert rules and including corresponding information from a first set of the plurality of alert rules in the first communication of the first type; and at a second time, different than the first time, in response to receiving a request for a second communication of the first type, evaluating the plurality of alert rules and including corresponding information from a second set of the plurality of alert rules, different than the first set of the plurality of alert rules, in the second communication of the first type (see, e.g., Gawlick, para. 40 and Fig. 5, describing and illustrating example medical alert operations comprising repeatedly receiving data, monitoring a database, executing alert rules, executing a prediction model, and generating an alert; para. 42, describing a rules manager that evaluates an alert rule or rules and triggers actions to alert medical personnel through a dashboard of a medical alert application, describing embodiments in which some alert rules trigger calls to a data mining module that sends results back to the alerts manager executing an alert 
Regarding Claim 9, Gawlick as modified by Kahn and Campbell teaches a non-transitory computer readable storage medium corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 10, Gawlick as modified by Kahn and Campbell teaches a non-transitory computer readable storage medium corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable. 
Regarding Claim 11, Gawlick as modified by Kahn and Campbell teaches a non-transitory computer readable storage medium corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable. 
Regarding Claim 12, Gawlick as modified by Kahn and Campbell teaches a non-transitory computer readable storage medium corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 15, Gawlick as modified by Kahn and Campbell teaches a non-transitory computer readable storage medium corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable. 
Regarding Claim 16, Gawlick as modified by Kahn and Campbell teaches a non-transitory computer readable storage medium corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable. 
Regarding Claim 17, Gawlick as modified by Kahn and Campbell teaches a system corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 18, Gawlick as modified by Kahn and Campbell teaches a system corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable. 
Regarding Claim 19, Gawlick as modified by Kahn and Campbell teaches a system corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable. 
Regarding Claim 20, Gawlick as modified by Kahn and Campbell teaches a system corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 22, Gawlick as modified by Kahn and Campbell teaches a system corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable. 
Regarding Claim 23, Gawlick as modified by Kahn and Campbell teaches a system corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable. 

Response to Arguments
Applicant’s arguments filed November 18, 2020, have been fully considered but are moot in view of the new grounds of rejection.  Regarding Applicant’s arguments on pages 10 and 11 of the Amendment (pages 1 and 2 of the Remarks), note that presentation of information to a patient relating to a healthcare plan of the patient and an estimate of a procedure for the patient are rendered obvious in combination with the teachings of newly added reference Campbell as discussed above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Reisman et al., U.S. Patent Application 2009/0216558 A1 (published Aug. 27, 2009), teaching a method for generating real-time healthcare alerts; and Roychowdhury, Joydeep, U.S. Patent Application 2015/0019235 A1 (published Jan. 15, 2015), teaching a method for providing negotiated or contracted rates on healthcare services for users or patients in relationship to alerts.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied 
Applicant’s Amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
2/13/2021



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174